Title: From Benjamin Franklin to John Ross, 14 May 1768
From: Franklin, Benjamin
To: Ross, John


Dear Sir
London, May 14. 1768
I received your Favour of March 13. and am extreamly concern’d at the Disorders on our Frontiers, and the extreme Debility if not wicked Connivance of our Government and Magistrates, which must make Property and even Life more and more insecure among us, if some effectual Remedy is not speedily apply’d. I have laid all the Accounts before the Ministry here. I wish I could procure more Attention to them. I have urged over and over the Necessity of the Change we desire; but this Country itself being at present in a Situation very little better, weakens our Argument that a Royal Government would be better managed and safer to live under than that of a Proprietary. Even this Capital, the Residence of the King, is now a daily Scene of lawless Riot and Confusion. Mobs are patrolling the Streets at Noon Day, some Knocking all down that will not roar for Wilkes and Liberty: Courts of Justice afraid to give Judgment against him: Coalheavers and Porters pulling down the Houses of Coal Merchants that refuse to give them more Wages; Sawyers destroying the new Sawmills; Sailors unrigging all the outward-bound Ships, and suffering none to sail till Merchants agree to raise their Pay; Watermen destroying private Boats and threatning Bridges; Weavers entring Houses by Force, and destroying the Work in the Looms; Soldiers firing among the Mobs and killing Men, Women and Children, which seems only to have produc’d an universal Sullenness, that looks like a great black Cloud coming on, ready to burst in a general Tempest. What the Event will be God only knows: But some Punishment seems preparing for a People who are ungratefully abusing the best Constitution and the best King any Nation was ever blest with, intent on nothing but Luxury, Licentiousness, Power, Places, Pensions and Plunder. Meanwhile the Ministry, divided in their Counsels, with little Regard for each other, worried by perpetual Oppositions, in continual Apprehension of Changes, intent on securing Popularity in case they should lose Favour, have for some Years past had little Time to attend to great National Interests, much less to our small American Affairs, whose Remoteness makes them appear still smaller.
I have named Mr. Yeates at the Treasury. I cannot yet say what the Success may be. I shall have great Pleasure in serving any Friend of yours.
I made the Enquiry you desired relating to Mr. Gurney the Officer,  and learnt that there were several Clergymen of the Name in Kent, worthy Men and much respected there, and that one of the Family was an Officer abroad. This I had from a Lady of that Country. And a few Days since I receiv’d the enclos’d by the Hands of my Friend Dr. Watson, from the Revd. Mr. Duncombe a Clergyman of Canterbury (the same Duncombe who with his Father published what is called Duncombe’s Horace.) If the propos’d Match with your Daughter takes place, I heartily wish you all Manner of Comfort and Satisfaction in it.
The Bishops here are very desirous of securing the Church of England in America, and promoting its Interest and Enlargement by sending one of their Order thither: But tho’ they have long solicited this Point with Government here, they have not yet been able to obtain it. So apprehensive are Ministers of engaging in any novel Measure. In this Kingdom the Dissenters are continually diminishing, and ’tis thought will be all in the Church in less than another Century. Even the Papists, concerning whose Increase there have been great Alarms, have been lately found, on strict Enquiry to be lessened in Number a full Third Part within the last Fifty Years. I hope soon [to have] an Opportunity of conferring with you, and th[erefore say] no more now on this Subject. With great Esteem, I am, my dear [Friend, ] Yours very affection[ately]
B Frank[lin]
John Ross Esqr.
 
Addressed: John Ross Esqr / Philadelphia / via N York / per Packet / B Free Franklin